Exhibit 10.16

Manufacturing and Supply Agreement:

Peptisyntha for Helix BioMedix, Inc.

This Manufacturing and Supply Agreement (the “Agreement”) is made as of
January 9, 2008 (the “Effective Date”) by and between Helix BioMedix, Inc., a
Delaware corporation, its principal offices being located at 22118 20th Ave. SE,
Suite 204, Bothell, WA 98021 (“Helix”) and Peptisyntha, Inc., a Delaware
corporation, its principal offices being located at 20910 Higgins Court,
Torrance, CA 90501 (“Peptisyntha”).

AGREEMENT

In consideration of the mutual covenants, promises, and conditions set forth
below, the parties, intending to be bound, agree as follows:

 

1. Definitions. The following capitalized terms when used in this Agreement
shall have the respective meanings set forth below.

 

  a. “Bill of Material” shall mean any materials and components lists and
related instructions and information provided by Helix to Peptisyntha and
concerning components required or preferred for the manufacture of a Peptide by
Peptisyntha pursuant to this Agreement.

 

  b. “Disclosing Party” shall have the meaning stated in Section 10 hereof.

 

  c. “Effective Date” shall have the meaning stated in the preamble of this
Agreement.

 

  d. “Intellectual Property” shall mean trade secrets, ideas, inventions,
designs, developments, devices, methods or processes (whether patented or able
to be patented and whether or not reduced to practice) and all patents and
patent applications related thereto; copyrightable works and mask works (whether
or not registered); trademarks, service marks and trade dress; and all
registrations and applications for registration related thereto; and all other
intellectual or industrial property rights of any sort.

 

  e. “Losses” shall mean any and all damages, liabilities, costs and expenses
(including reasonable attorneys fees and expenses), and amounts paid in
settlement.

 

  f. “Peptides” shall mean the amino acid sequences identified in Exhibit A
hereto, as may be amended from time to time by agreement of the parties.

 

  g. “Proprietary Information” shall have the meaning stated in Section 10.

 

  h. “Recipient” shall have the meaning stated in Section 10.

 

  i. “Specifications” shall mean the requirements for Peptides set forth in
Exhibit B, as may be amended from time to time by agreement of the parties.

 

2. Supply Obligations. During the Term of this Agreement, Peptisyntha shall
manufacture for Helix its requirements for the Peptides (including the
requirements of Helix’s licensees of Peptides), subject to and in accordance
with the terms and conditions set forth in this Agreement, including without
limitation the Specifications.

Confidential treatment has been requested for portions of Exhibit A. This
exhibit omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

3. Document Control and Process.

 

  a. Document Control. All Specifications, Bills of Material and other documents
provided to Peptisyntha pursuant to this Agreement, including without limitation
all modifications, revisions, updates, supplements and amendments thereto, will
be maintained by Peptisyntha in an orderly manner promptly upon receipt thereof.

 

  b. Manufacturing. Peptisyntha will maintain records pertaining to the
manufacture and quality control of the Peptides.

 

  c. Design Changes. Helix shall be responsible for providing Peptisyntha with
any desired modifications, updates or other changes to the Specifications, which
shall be processed by Peptisyntha in accordance with the foregoing provisions of
this Section 3. If a change results in an increase in Peptisyntha’s cost of
production, Peptisyntha will provide a quote to Helix for revised pricing
associated with the change and substantiating such increased cost of production.

 

  d. Testing and Quality; Certificate of Analysis. Peptisyntha will establish
and perform customary quality assurance and quality control procedures relating
to its obligations hereunder. Helix may perform testing procedures at its
discretion and as may be agreed by the parties. Procedures to be performed by
Peptisyntha will be incorporated into its manufacturing quality system.
Peptisyntha will provide to Helix a certificate of analysis promptly upon
completion of production of each Peptide lot, which will include customary data,
including without limitation Peptide name (not the sequence), lot number,
quantity, purity level determined by HPLC/UV with chromatogram included, mass
analysis by HPLC co-eluent analysis using a previously characterized peptide
standard, counter ion, color, formula weight, and release date. Any comments
related to any unusual observations should also be included. No Peptide from any
lot will be shipped by Peptisyntha to a Helix licensee until Helix has approved
the associated certificate of analysis.

 

  e. Helix Accessibility. Upon reasonable prior notice, Helix shall have access
to the areas of any Peptisyntha facility where Peptides are being manufactured
or stored or where parts and materials are being processed or stored at all
times during normal business hours for purposes of quality inspection,
verification of manufacturing procedures and other legitimate purposes. Without
limiting the generality of the foregoing, Helix may inspect a sample or the
entirety of any Peptide lot produced by Peptisyntha upon Helix’s request. Upon
request by Helix, Peptide samples will be shipped to Helix for inspection.

 

  f. Regulatory Requirements. Helix will be responsible for compliance with all
applicable regulatory and related matters which may require regulatory agency
notification including FDA IND / NDA, and other agency notifications.
Peptisyntha shall provide such assistance and cooperation as Helix shall
reasonably request, including without limitation the provision of relevant
manufacturing records. Each party shall obtain and bear costs associated with
all domestic and foreign governmental licenses, permits and approvals required
for such party’s performance under this Agreement. Without limiting the
generality of the foregoing: (i) Helix shall be responsible for complying with
all applicable foreign and U.S. federal, state and local laws, rules,
regulations and orders and for obtaining all applicable U.S. FDA and other
governmental agency product approvals and applicable foreign agency approval in
each case relating to the sale of products containing its Peptides; and
(ii) Peptisyntha shall be responsible for complying with all foreign and U.S.
federal, state and local laws, rules, regulations and orders applicable to its
performance and obligations hereunder.

 

*** Confidential treatment requested   2  



--------------------------------------------------------------------------------

  g. Labeling. Peptisyntha will label Peptide according to specifications and
label copy provided by Helix. Unless otherwise notified by Helix, Peptisyntha
will use the label copy attached hereto as Exhibit C for all Peptides supplied
hereunder. Helix will be solely responsible for liabilities arising from Peptide
labeling in accordance with its instructions (including without limitation
claims of misbranding or unapproved indications) and will indemnify Peptisyntha
as set forth in Section 11.

 

  h. Product Recall. In the event of a product recall conducted by Helix,
Peptisyntha shall cooperate with Helix recall investigations, including
providing manufacturing-related records as they relate to the recall.
Peptisyntha and Helix shall cooperate in jointly assessing the root cause of a
product recall. If Helix is solely responsible for defect giving rise to the
recall, Helix will reimburse Peptisyntha for all reasonable costs and expenses
incurred by Peptisyntha directly as a result of its cooperation in such recall.
If Peptisyntha is solely responsible for the defect giving rise to the recall,
Helix will not reimburse Peptisyntha for expenses incurred in providing
replacement components. This section will not be deemed to limit either party’s
obligations under Section 11 (Indemnification).

 

4. Cost Reductions. Peptisyntha and Helix agree to seek ways to reduce the cost
of manufacturing Peptides by methods such as obtaining alternate sources of
materials and improved synthesis or test methods. Peptisyntha and Helix agree to
meet at least every six (6) months to identify cost reduction opportunities.

 

5. Orders, Changes and Cancellation.

 

  a. Orders. Peptisyntha shall initiate manufacturing of Peptide upon receipt of
a written production order (“Production Order”) from Helix. Production Orders
will specify which Helix licensees may set up a direct account with Peptisyntha
and purchase Peptide synthesized under that Production Order; no party other
than Helix and such licensees may obtain Peptides from Peptisyntha. Peptisyntha
will use best commercial efforts to complete production of Peptide under a
Production Order (or, at Peptisyntha’s option, prepare and store resin
sufficient for such production) within 8 to 12 weeks of receiving a Production
Order from Helix. Peptide produced under a Production Order will not be shipped
by Peptisyntha until Peptisyntha receives a purchase order (“Purchase Order”)
from Helix or a licensee approved by Helix with respect to the applicable
Production Order. Peptisyntha will provide a delivery schedule upon receipt of
the Purchase Order, and will use best commercial efforts to make delivery with
respect to Purchase Orders made under completed Production Orders within 3 to 4
weeks of their receipt. If any Peptide inventory remains un-purchased with
Peptisyntha 12 months after completion of production under a Production Order
(or another period pre-negotiated between Helix and Peptisyntha), Helix will
purchase such remaining inventory. Peptisyntha will not be obligated to satisfy
more than one Production Order at a time, but will consider the possibility
depending on its current production schedule.

 

  b. Order Changes. The terms of any Production Order or Purchase Order may be
adjusted by mutual written agreement of Peptisyntha and Helix (or Peptisyntha
and an authorized licensee of Helix with respect to a Purchase Order placed by a
licensee). Peptisyntha shall use its best commercial efforts to accommodate any
changes requested by Helix or such authorized licensee.

 

*** Confidential treatment requested   3  



--------------------------------------------------------------------------------

  c. Cancellation. Helix may cancel any Production Order; provided that in the
event Helix cancels a Production Order, Peptisyntha shall stop any
work-in-process and Helix shall purchase from Peptisyntha all finished goods
inventory, work in process (including full reimbursement of labor and other
related costs to Peptisyntha) and raw material (including full reimbursement of
all related costs to Peptisyntha) for which title has not passed to Helix.

 

  d. Materials Inventory. Peptisyntha shall be authorized to purchase inventory
not otherwise normally stocked by Peptisyntha (“Special Inventory”) and maintain
levels needed to satisfy outstanding Production Orders and Production Orders
anticipated by Helix as to which Helix notifies Peptisyntha. Such material
inventory schedule shall be based on material lead-times, reasonable inventory
on-hand stocking levels and minimum purchase quantities. Any Special Inventory
in excess of such amounts may be obtained by Peptisyntha only upon written
authorization from Helix. Upon termination or cancellation of this Agreement,
Helix shall purchase from Peptisyntha at Peptisyntha’s burdened cost, any unused
Special Inventory obtained by Peptisyntha in accordance herewith.

 

  e. Obsolete Inventory. Helix agrees to purchase from Peptisyntha, at burdened
cost, any inventory purchased by Peptisyntha in reliance on Production Orders or
as Special Inventory obtained in accordance herewith, which inventory is
rendered obsolete due to a change to the Specifications. Peptisyntha shall,
however, first use reasonable efforts to use or return any such inventory, and
Helix agrees to pay for the restocking charges, shipping and similar
out-of-pocket costs borne by Peptisyntha as applicable.

 

  f. Notice of Licensee Purchase Order. Peptisyntha will notify Helix within
five (5) business days after any Helix licensee places a Purchase Order for any
Peptide (and within five (5) business days after any such Purchase Order is
changed), such notice to include the identity and quantity of the Peptide(s)
thereunder.

 

6. Packaging, Shipping and Delivery. Peptisyntha shall ship the Peptides in
accordance with packaging and shipping instructions provided by Helix or its
authorized licensee. Peptides shall be delivered by Peptisyntha F.O.B. Helix’s
or its licensee’s facility (as applicable).

 

7. Payment.

 

  a. Invoice. Peptisyntha will invoice Helix for Purchase Orders placed by
Helix, and will invoice the applicable authorized licensee for Purchase Orders
placed by a licensee. Helix shall pay invoices submitted to Helix in accordance
with this Section 7(a) within 30 days of receipt, provided that Peptide meets
the Specifications. Notwithstanding any other provision of this Agreement, Helix
shall have no liability for payment with respect to Purchase Orders placed by
Helix licensees. Peptisyntha will also invoice Helix for any inventory that
remains un-purchased with Peptisyntha 12 months after completion of production
under a Production Order (or another period pre-negotiated between Helix and
Peptisyntha).

 

  b. Pricing. Prices for Peptide shall be as set forth in Exhibit A during the
Term hereof, whether purchased by Helix or a licensee of Helix. Peptide prices
are exclusive of taxes, shipping and insurance. Charges for taxes, shipping and
insurance (to the extent applicable) shall be separately stated on Peptisyntha’s
invoices. Any increase in pricing during the Term must be attributable to a
commensurate increase in direct production costs realized by Peptisyntha and
documented as such. In no event shall the price of any Peptide be increased by
more that 10% during the Term of this Agreement.

 

*** Confidential treatment requested   4  



--------------------------------------------------------------------------------

8. Warranty.

 

  a. Specification Warranty. Peptisyntha warrants that the Peptides will meet
the Specifications.

 

  b. PEPTISYNTHA EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE AND MERCHANTABILITY.

 

9. Intellectual Property.

 

  a. All Intellectual Property developed during the Term by either party, in the
performance of this Agreement or making use of Proprietary Information of the
other party, that pertains to the synthesis and manufacture of Peptides, shall
be owned by Peptisyntha. All Intellectual Property developed during the Term by
either party, in the performance of this Agreement or making use of Proprietary
Information of the other party, that pertains to Peptide sequences or Peptide
activities, or the sequences or activities of molecules other than the Peptides,
shall be owned by Helix. Each party hereby makes any assignments necessary to
effect the ownership provisions set forth in this Section 9(a), and the
assigning party agrees to assist the other party (at the other party’s expense)
in every proper way to evidence, record and perfect such assignments. This
Section 9(a) shall not be deemed to affect the relative rights of the parties
with respect to Intellectual Property existing as of the Effective Date.

 

10. Confidentiality.

 

  a. General Obligation. All information provided by one party (the “Disclosing
Party”) to the other party (the “Recipient”) shall be governed by this
Section 10.

 

  b. Proprietary Information. As used in this Agreement, the term “Proprietary
Information” shall mean all trade secrets or confidential or proprietary
information designated as such in writing by the Disclosing Party, whether by
letter or by the use of an appropriate proprietary stamp or legend. To avoid
misunderstanding, anything to be treated as Proprietary Information should be
supplied in written form, or put into a written summary within thirty days after
its first verbal or visual presentation to Recipient, and be clearly marked.
“Proprietary Information” also includes information disclosed by either party to
the other party before the Effective Date, where such disclosure was made
subject to an obligation of confidentiality on the part of the Recipient.

 

  c.

Disclosure. The Recipient shall hold in confidence, and shall not disclose to
any person outside its organization, any Proprietary Information, regardless of
any termination or expiration of this Agreement, for a period of five (5) years
from the date of disclosure, or, with respect to Proprietary Information
disclosed before the Effective Date, for five (5) years from the Effective Date.
The Recipient shall use such Proprietary Information only for the purposes of
fulfilling its obligations hereunder and shall not use or exploit such
Proprietary Information for any other purpose or for its own benefit or the
benefit of another without the prior written consent of the Disclosing Party.
The Recipient shall disclose Proprietary Information received by it under this
Agreement only to persons

 

*** Confidential treatment requested   5  



--------------------------------------------------------------------------------

 

within its organization who have a need to know such Proprietary Information in
the course of the performance of their duties and who are bound to protect the
confidentiality of such Proprietary Information. Notwithstanding the foregoing,
Peptisyntha may disclose Proprietary Information to its affiliates on a need to
know basis, and shall be responsible for compliance by such affiliates with the
terms of this Agreement.

 

  d. Limitation on Obligations. The obligations of the Recipient specified in
this Section 10 above shall not apply, and the Recipient shall have no further
obligations, with respect to any Proprietary Information to the extent that such
Proprietary Information: (i) is generally known to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of the
Recipient; (ii) is in the Recipient’s possession at the time of disclosure
otherwise than as a result of Recipient’s breach of any legal obligation;
(iii) becomes known to the Recipient through disclosure by sources other than
the Disclosing Party having the legal right to disclose such Proprietary
Information (iv) is independently developed by the Recipient without reference
to or reliance upon the Proprietary Information; or (v) is required to be
disclosed by the Recipient under a court order, provided that the Recipient
provides prompt written notice of such order to the Disclosing Party, makes
diligent efforts to avoid and/or minimize the extent of such disclosure, and
allows the Disclosing Party to participate in the proceeding.

 

  e. Ownership of Proprietary Information. The Recipient agrees that the
Disclosing Party is and shall remain the exclusive owner of Proprietary
Information and all Intellectual Property rights embodied therein.

 

  f. Return of Documents. The Recipient shall, upon the request of the
Disclosing Party, return to the Disclosing Party or destroy (at the Disclosing
Party’s option) all drawings, documents and other tangible manifestations of
Proprietary Information received by the Recipient pursuant to this Agreement
(and all copies and reproductions thereof).

 

11. Indemnification.

 

  a. Indemnification. Helix shall indemnify, defend and hold harmless
Peptisyntha from and against any Losses arising out of or relating to a claim
brought by a third party against Peptisyntha only to the extent that such Losses
are caused by (i) a defect in the design of any Peptides by Helix or improper
labeling as directed by Helix to Peptisyntha, (ii) a breach of the terms of this
Agreement by Helix, or (iii) the gross negligence or intentional misconduct of
Helix. Peptisyntha shall indemnify, defend and hold harmless Helix from and
against any Losses arising out of or relating to a claim brought by a third
party against Helix only to the extent that such Losses are caused by (i) a
defect as a result of the Peptide being produced outside of the Specifications,
(ii) any other breach of the terms of this Agreement by Peptisyntha, or
(iii) Peptisyntha’s gross negligence or intentional misconduct.

 

  b.

Indemnification Procedure. A party claiming indemnification under this
Section 11 (an “Indemnified Party”) shall provide prompt written notice to the
other party (the “Indemnifying Party”) of any and all notices, claims, demands,
pleadings, and other facts or circumstances that may, in the Indemnified Party’s
reasonable judgment, be likely to result in a claim for indemnification. The
Indemnified Party’s failure to provide such prompt written notice shall reduce
the indemnification obligation of the Indemnifying Party to the extent that such
failure resulted in demonstrable prejudice to the Indemnifying Party. The
Indemnified Party shall promptly tender defense of any

 

*** Confidential treatment requested   6  



--------------------------------------------------------------------------------

 

litigation or other formal dispute to the Indemnifying Party, and the
Indemnifying Party shall select counsel of its choice, reasonably acceptable to
the Indemnified Party for such litigation or dispute. The Indemnified Party
shall cooperate completely with the Indemnifying Party, including without
limitation providing timely responses to all discovery requests and providing
expert and factual witnesses as necessary or desirable. The Indemnifying Party
may not settle such action without first obtaining the written consent of the
Indemnified Party, which consent will not be unreasonably withheld or delayed,
except for settlements solely covering monetary matters for which the
Indemnifying Party acknowledges responsibility for payment. The Indemnifying
Party shall permit the Indemnified Party (at the Indemnified Party’s sole cost
and expense) to participate in such settlement or defense through counsel chosen
by the Indemnified Party.

 

  c. Insurance. Each party shall maintain products and general liability
insurance in an amount not less than $5,000,000. Any amounts paid under such
insurance policies by either party’s insurer shall reduce the indemnification
obligation of the Indemnified Party with respect to a particular claim.

 

12. Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES, INCLUDING, BUT NOT
LIMITED TO, DAMAGE TO PROPERTY, FOR LOSS OF USE, LOSS OF TIME, OR LOSS OF
PROFITS OR INCOME.

 

13. Integration. This Agreement constitutes the complete and exclusive statement
of the terms of the agreement between Peptisyntha and Helix and supersedes all
prior and contemporaneous agreements including purchase orders and undertakings
of Peptisyntha and Helix with respect to the subject matter hereof.

 

14. Term and Termination.

 

  a. Initial Term and Renewal Term. Unless sooner terminated in accordance with
Section 14(b) or (c), the initial term of this Agreement shall be two (2) years
and thereafter this Agreement shall automatically renew for successive one year
periods (such initial term and renewal terms collectively referred to herein as
the “Term”).

 

  b. Termination For Cause. The Term of this Agreement shall terminate:
(i) automatically, if one of the parties fails to perform any material
obligations hereunder, and such material obligations remain uncured sixty
(60) days following the date that the other party delivers to the defaulting
party written notice describing such performance failures; (ii) immediately upon
notice by either party if the other party shall file for liquidation,
bankruptcy, reorganization, compulsory composition, dissolution, or if the other
party has entered into liquidation, bankruptcy, reorganization, compulsory
composition or dissolution, or if the other party is generally not paying its
debts as they become due (unless such debts are the subject of a bona fide
dispute) or (iii) immediately upon notice if Peptisyntha is unable to maintain
its ISO certification or other necessary registrations.

 

  c. Effect of Termination/Survival. Upon expiration of the Term of this
Agreement or termination hereof, Peptisyntha shall cease accepting Purchase
Orders from Helix Licensees and neither party shall have any obligations to the
other, except obligations hereunder accrued to the date of termination.
Additionally, Helix shall have the option of placing one additional Production
Order for any or all Peptides, provided that such Production Order is
accompanied by a Purchase Order for the full quantity. The provisions set forth
in Sections 1, 9 through 14 and 16 through 25 shall survive any termination
hereof indefinitely.

 

*** Confidential treatment requested   7  



--------------------------------------------------------------------------------

15. Compliance with Laws. Each party shall comply with all domestic and foreign
laws, rules, regulations and orders applicable to such party’s performance under
this Agreement.

 

16. Assignment and Delegation. This Agreement cannot be assigned nor is the
performance of the duties delegable by either party without the written consent
of the other party; provided, however, that this Agreement may be assigned by
either party to a purchaser of substantially all of such party’s assets relating
to the Peptides, or to a successor in interest by merger or corporate
reorganization.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflicts of law provisions thereof.

 

18. Relationship of Parties. The relationship of Helix and Peptisyntha is that
of purchaser and seller/manufacturer, respectively, of goods. Nothing in this
Agreement is intended to, or shall be deemed to, constitute a partnership, joint
venture, agency, or a transfer of any intellectual property of either party, and
neither party hereto shall be authorized to act in the name of the other or
enter into any contract or other agreement which binds the other.

 

19. Enforceability. If any of the provisions of this Agreement, or portions
thereof, are found to be invalid by any court of competent jurisdiction the
remainder of this Agreement shall nevertheless remain in full force and effect.

 

20. Force Majeure. Peptisyntha shall use its commercially reasonable best
efforts to notify Helix at least thirty (30) days in advance of any planned
holidays or shutdowns, but neither Helix nor Peptisyntha shall be liable for any
failure to perform obligations under this Agreement (other than the obligation
to make timely payment of amounts due hereunder) if prevented so by a cause
beyond their control and without the fault or negligence of the defaulting
party. Without limiting the generality of the foregoing, such causes include
acts of God, fires, floods, storms, epidemics, earthquakes, riots, civil
disobedience, wars or war operations, or restraint of government.

 

21. Amendment. This Agreement may not be amended except in a written amendment
signed by each of the parties. Additional or different terms contained in
purchase orders or order acknowledgments or similar forms shall not be effective
unless signed by both parties with reference to this Agreement.

 

22. Dispute Resolution. Consent to Arbitration and Venue. Any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, shall
be settled by arbitration conducted in Wilmington, Delaware and administered by
the American Arbitration Association in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof. Notwithstanding the
foregoing, either party may, without waiving any remedy under this Agreement,
seek from any court having jurisdiction thereof any interim or provisional
relief that is necessary to protect the rights or property of that party from
immediate and irreparable injury, loss, or damage.

 

23. Attorneys’ Fees. If either party brings an action to enforce any rights
arising out of or relating to this Agreement, the prevailing party in such
action shall be entitled to recover from the losing party its reasonable fees,
costs and expenses in connection with such action, including reasonable
attorneys’ fees.

 

*** Confidential treatment requested   8  



--------------------------------------------------------------------------------

24. Notices. All notices, requests, and other communications hereunder shall be
in writing. Any notice, request, or other communication hereunder shall be
deemed duly given: (a) when delivered personally to the recipient; (b) 1
business day after being sent to the recipient by reputable overnight courier
service (charges prepaid); (c) 1 business day after being sent to the recipient
by fax or email; or (d) 4 business days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
addressed to the intended recipient as set forth below:

 

If to Peptisyntha:

  If to Helix:

Address:

 

20910 Higgins Court

Torrance, CA 90501

 

Fax: 310-782-7352

 

Email: shima.joshi@solvay.com

 

Attn: Dr. Shima Joshi, VP Operations

 

Address:

 

22118 20th Avenue SE, Suite 204

Bothell, WA 98021

 

Fax: 425-806-2999

 

Email: dkirske@helixbiomedix.com

 

Attn: David H. Kirske, VP and CFO

Either party may change the address or other contact information to which
notices, requests, and other communications hereunder are to be delivered by
giving the other party notice in the manner set forth herein.

 

25. No Waiver. No waiver of any breach of any provision of this Agreement will
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any other provisions hereof, and no waiver shall be effective unless made in
writing and signed by an authorized representative of the waiving party.

[SIGNATURE PAGE FOLLOWS]

 

*** Confidential treatment requested   9  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorized representatives signing below have entered
into this Manufacturing and Supply Agreement on behalf of the parties as of the
Effective Date.

 

PEPTISYNTHA, INC.     HELIX BIOMEDIX, INC. By:         By:     Name:        
Name:     Title:         Title:    

[SIGNATURE PAGE TO MANUFACTURING AND SUPPLY AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A: Peptides and Pricing

 

    

Peptide Name

   Sequence   Price($)
per
kilogram    HB 168    ***   ***    HB 168 PAL    ***   ***

(a)

   HB 64    ***   ***    HB 1423    ***   ***    HB 1422    ***   ***    Minimum
quantity per Production Order is 1 kg for each Peptide         The price per kg
of the indicated Peptides will be increased by ***% per kg under any Production
Order for less than *** kg.     



--------------------------------------------------------------------------------

Exhibit B

Specifications

1. Purity level >80% determined by HPLC/UV.

2. Peptide identity confirmed by HPLC co-eluent analysis with previously
characterized peptide standard.

3. The counter ion must be TFA.

4. Appearance of the Peptide must be white or off white.



--------------------------------------------------------------------------------

Exhibit C

Label Copy

 

Store desiccated at 2-8° Centigrade.   Manufactured for Helix BioMedix, Inc.

(Specific Peptide Info added here)

Warning: May be harmful if swallowed, inhaled or absorbed through skin and
respiratory tract. May cause irritation to skin and eyes. Bioactive peptide.
Systemic toxicological properties unknown. For topical cosmetic formulation use
only. Not GMP qualified for diagnostic or drug use. Additional information
available on Material Safety Data Sheet.

Helix BioMedix, Inc. 22118 20th Ave. SE, Suite 204, Bothell, WA 98021 Tel:
425-402-8400 Fax: 425-806-1299